UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6727



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR D. KARNEZIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-94-158, CA-01-266-2)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur D. Karnezis, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur D. Karnezis appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability, deny leave to proceed in forma pauperis, and dismiss the

appeal on the reasoning of the district court.   See United States

v. Karnezis, Nos. CR-94-158; Ca-01-266-2 (E.D. Va. Apr. 16, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2